Exhibit 99.1 Subsea 7 S.A. 2011 Reporting Dates Luxembourg – January 21, 2011 – Subsea 7 S.A. (the “Company”) (NASDAQ-GS: SUBC; Oslo Børs: SUBC) announces that consistent with its statement on November 30, 2010, the Company intends to publish its quarterly financial results in 2011 on following dates: Q4 2010 and Full Year 2010 Results February 23, 2011 Q1 2011 Results May 11, 2011 Q2 2011 Results August 10, 2011 Q3 2011 Results November 2, 2011 The 2011 Annual General Meeting of the Company will be held on Friday May 27, 2011. The results to be published on February 23, 2011 will present the following: · Unaudited results for Q4 2010 and Audited Results for the Full Year (ended November 30, 2010) for Acergy S.A. · Unaudited results for Q4 2010 and Full Year (ended December 31, 2010) for Subsea 7 Inc. The first quarterly reporting of results for the newly merged Subsea 7 S.A. will be the Q1 2011 results published on May 11, 2011. Please note that all future events may be subject to change. ***** Subsea 7 S.A. is a seabed-to-surface engineering, construction and services contractor to the offshore energy industry worldwide. We provide integrated services, and we plan, design and deliver complex projects in harsh and challenging environments. ***** Contact: Karen Menzel Subsea 7 S.A. +44 (0)20 8210 5568 karen.menzel@subsea7.com www.subsea7.com If you no longer wish to receive our press releases please contact: karen.menzel@subsea7.com Forward-Looking Statements: Certain statements made in this announcement may include “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the US Securities Exchange Act of 1934.These statements may be identified by the use of words like “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “forecast,” “project,” “will,” “should,” “seek,” and similar expressions.These forward-looking statements include, but are not limited to, statements as to the date of publication of the quarterly and full years results and the content of said announcements. The forward-looking statements reflect our current views and assumptions and are subject to risks and uncertainties.The following factors, and others which are discussed in our public filings and submissions with the U.S. Securities and Exchange Commission, are among those that may cause actual and future results and trends to differ materially from our forward-looking statements: our ability to recover costs on significant projects; the general economic conditions and competition in the markets and businesses in which we operate; our relationship with significant clients; the outcome of legal proceedings or governmental enquiries; uncertainties inherent in operating internationally; the timely delivery of ships on order and the timely completion of ship conversion programmes; the impact of laws and regulations; and operating hazards, including spills and environmental damage.Many of these factors are beyond our ability to control or predict.Given these factors, you should not place undue reliance on the forward-looking statements. Page 1 of 1
